Vacated, Dismissed as Moot, and Opinion filed August 8, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-11-01002-CV

                      CHRISTINE E. REULE, Appellant
                                        V.

                        RLZ INVESTMENTS, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1001350

                                 OPINION


      Appellant Christine E. Reule appeals from the trial court‟s judgment
awarding appellee RLZ Investments, Inc. immediate possession of Reule‟s place of
residence. Reule principally contends that the trial court, a Harris County court at
law, erred by proceeding to judgment in RLZ‟s forcible detainer action because a
Harris County district court‟s protective order barred RLZ from proceeding with
the county-court-at-law action while a suit to determine title to the property was
pending in that district court. During the pendency of this appeal, RLZ released
Reule from the final judgment from which Reule appeals. We therefore vacate the
trial court‟s judgment and dismiss the case.

                                         Discussion

       RLZ brought a forcible detainer action against Reule based on its alleged
acquisition of Reule‟s place of residence at a foreclosure sale.1 On November 14,
2011, the trial court issued a final judgment awarding RLZ possession of the
premises where Reule resided, but RLZ never took possession of the property.
Instead, RLZ has filed two documents with this court expressly releasing Reule
from the judgment “until the end of time” and waiving any right to enforce the
judgment. Because of this release, RLZ urges the case is moot. We agree.

       For Reule to have standing at each stage of the litigation, a live controversy
must exist between the parties throughout the legal proceedings, including the
appeal.    See Williams v. Lara, 52 S.W.3d 171, 184 (Tex. 2001).                      “If the
controversy no longer exists—„the issues presented are no longer “live” or the
parties lack a legally cognizable interest in the outcome‟ — the case becomes
moot.” Id. The mootness doctrine limits courts to deciding cases in which an
actual controversy exists between the parties. Fed. Deposit Ins. Corp. v. Nueces
County, 886 S.W.2d 766, 767 (Tex. 1994). In other words, if a judgment cannot
have a practical effect on an existing controversy, the case is moot and any opinion
issued on the merits in the appeal would constitute an impermissible advisory
opinion. Thompson v. Ricardo, 269 S.W.3d 100, 103 (Tex. App.—Houston [14th
Dist.] 2008, no pet.) (citing Tex. Const. art. II, § 1, et al.).


       1
         Reule titled her responsive pleading Objection to Jurisdiction, Answer and Affirmative
Defenses and Cross-Complaint and Request for Jury Trial. Reule, however, did not raise any
counter-claims.

                                              2
       Generally, if we find a case to be moot on appeal, all previous orders and
judgments must be set aside and the case dismissed.         Speer v. Presbyterian
Children’s Home & Serv. Agency, 847 S.W.2d 227, 228 (Tex. 1993); Guajardo v.
Alamo Lumber Co., 159 Tex. 225, 226, 317 S.W.2d 725, 726 (1958); Freeman v.
Burrows, 141 Tex. 318, 319, 171 S.W.2d 863 (1943); Thompson, 269 S.W.3d at
104.

       RLZ has expressly released and waived its right to enforce the judgment
from which Reule appeals. Consequently, a live controversy no longer exists, and
the case is rendered moot. See, e.g., Tierra Sol Joint Venture v. City of El Paso,
311 S.W.3d 492, 496-97 (Tex. App.—El Paso 2009, pet. denied) (holding
appellee‟s release of appellant from portion of trial court‟s judgment rendered
issues relating to that portion moot).

       Texas courts have recognized two exceptions to the mootness doctrine,
under which an appellate court should still consider the merits of an appeal even if
the immediate issues between the parties have become moot: (1) the capability of
repetition yet evading review exception and (2) the collateral consequences
exception. State v. Lodge, 608 S.W.2d 910, 912 (Tex. 1980). Neither exception
applies under the circumstances of this case.      The “capable of repetition yet
evading review” exception is applied where the challenged act is of such short
duration that the appellant cannot obtain review before the issue becomes moot.
Spring Branch I.S.D. v. Reynolds, 764 S.W.2d 16, 18 (Tex. App.—Houston [1st
Dist.] 1988, no writ). That is not the case here and Reule does not suggest
otherwise.

       In order to invoke the collateral consequences exception, Reule would have
to show both that a concrete disadvantage resulted from the judgment and the
disadvantage would persist even if the judgment were vacated and the case

                                         3
dismissed as moot. See Marshall v. Hous. Auth. of City of San Antonio, 198
S.W.3d 782, 784, 790 (Tex. 2006). Reule complains that the judgment hurts her
reputation and credit, but she fails to explain why this practical consequence would
persist once the judgment is vacated.              Neither exception therefore applies to
warrant consideration of the substance of the appeal.

      We vacate the trial court‟s judgment and dismiss the case.2


                                         /s/        Martha Hill Jamison
                                                    Justice

Panel consists of Justices Boyce, Jamison, and Busby.




      2
          See Marshall, 198 S.W.3d at 784, 790 (vacating judgments and dismissing forcible
detainer case as moot where tenant was no longer in possession of premises and lease had
expired).

                                               4